Justice TODD,
concurring.
I join the Majority Opinion except for the following point. The majority does not address the dilemma, but I fully agree with the expressions of Chief Justice Say-lor regarding the predicament in which Meyer Darragh finds itself concerning the quantum meruit issue. See Concurring Opinion (Saylor, C.J.) at 1259-60. Therefore, having prevailed below, and given our admonitions in- Lebanon Valley Farmers Bank v. Commonwealth, 623 Pa. 455, 83 A.3d 107, 113 (2013), against successful litigants filing protective cross appeals, I would expressly permit Meyer Darragh to file a nunc pro, tunc cross petition for allowance of .appeal within 30 days of our decision herein. Further, I would refer to the Appellate Rules Committee the question of amendments to our appellate rules which account for the impact of Lebanon Valley in the procedural context of this case.